*482The opinion of the Court was drawn up by
Davis, J.
The plaintiff, in 1856, had an. equitable interest in certain real estate, of which Fanny Osborne and William Osborne had the legal title. By an arrangement between him and the Osbornes, the plaintiff negotiated a sale of the property to the defendant, for the sum of five hundred dollars. The plaintiff contends, and we are satisfied from the testimony, that the defendant was to pay off an incumbrance amounting to ninety-five dollars, and pay the Osbornes the amount of their claim on the property, and the balance of the five hundred dollars he was to pay to the plaintiff. The contract was not reduced to writing.
' The defendant paid off the incumbrance; and then, on payment of the sum due to the Osbornes, they gave him a deed of the property, in which they acknowledged the receipt of three hundred and twenty dollars as the consideration for the conveyance. The defendant afterwards refused to pay the plaintiff the balance of the five hundred dollars; and he contends that the acknowledgment in the deed is conclusive, and that the plaintiff is estopped from denying that the whole consideration for the property has been paid.
But the plaintiff does not deny that the consideration named in the deed has been paid. He contends, however, that the defendant made a parol agreement to pay a further consideration additional to that expressed in the deed; and we have no doubt, notwithstanding the conflict of testimony, that the defendant so agreed. Such an agreement is valid and binding, and may be enforced. NicJcerson v. Saunders, 36 Maine, 413. The equitable interest of the plaintiff, which passed to the defendant with the legal estate, was a sufficient consideration for the promise. The defendant must be defaulted for the sum demanded, with interest thereon from the date of the writ. '
, Tenney, C. J., Bice, Hathaway, Appleton, and May, J. J., concurred.